Citation Nr: 0316452	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Evaluation for service connected status postoperative 
repair of abdominal ventral hernias, currently rated as 20 
percent disabling.  

3.  Evaluation for service connected hypothyroidism, 
currently rated as 10 percent disabling.  

4.  Evaluation for service connected hypertension, currently 
rated as 10 percent disabling.  

5.  Evaluation for service connected residuals of a fractured 
second metatarsal on the right foot, currently rated as 
noncompensably disabling.  

6.  Evaluation for service connected onychomycosis, currently 
rated as noncompensably disabling.  

7.  Evaluation for service connected herpes simplex with a 
history of lip ulcers, currently rated as noncompensably 
disabling.  

8.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On November 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all treatment records from 
each entity the veteran identifies, 
including:
a.  All post September 1999 treatment 
records held by Shaw Air Force Base 
Hospital including any records kept 
separately by Drs. Collins and Steven 
White, as well as all post September 1999 
treatment records held by Dr. Francis 
(Santee-Wateree CMHC, 215 N Magnolia, 
P.O. Box 1946 Sumter, S.C. 29150), Walter 
Reed Hospital, and Dr. Gary R. Culbertson 
(Plastic & Reconstructive Surgery, 
Sumter, S.C.); 
b.  All records held by the Center for 
Pain Control (Suite 300, West Water 
Medical Complex, Lugoff, S.C. 29078), 
including any records kept separately by 
Dr. Brandt;
c.  All post April 2000 treatment records 
held by Dr. Richard J. Wasserman; 
d.  If the veteran reported that any of 
her law suite records are relevant to any 
of her current claims, contact Donaldson 
& Horsley, PA, (208 West Wendover Ave., 
Greensboro, NC 27401) and obtain all 
medical evidence, pleadings, and court 
orders.

2.  Contact the Social Security 
Administration (SSA) and obtain all 
relevant records.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
by appropriate VA specialists.
a.  The examiners must review the claims 
folder and must state that they did so.
b.  The examiners should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  
c.  All indicated tests and studies, 
including blood tests and psychiatric 
testing, should be accomplished.
d.  As to the claim of service connection 
for a psychiatric disorder, ask the 
examiner to address the following 
questions:
(i).  Does the veteran currently suffer 
from a psychiatric disorder?
(ii).  As to each psychiatric disorder 
identified, please provide the specific 
diagnosis for that disorder (i.e., major 
depressive disorder, personality 
disorder, etc.).
(iii).  As to each diagnosed psychosis, 
if any, state whether it is as least as 
likely than not that it is attributable 
to the veteran's military service?
(iv).  As to each diagnosed psychosis, if 
any, state whether it is as least as 
least as likely than not that it 
manifested itself to a compensable degree 
within one year of the veteran's 
separation from military service?
(v).  As to each diagnosed psychosis, if 
any, state whether it is as least as 
likely than not that it is attributable 
to an already service connected 
disability, such as the veteran's service 
connected failed ventral hernia repairs 
(but not other non service connected 
disabilities such as her failed breast 
reconstruction), or whether it is 
medically more likely then not that such 
psychosis underwent an increase in 
severity because of an already service 
connected disability?
Note:  In addressing the above questions, 
the psychiatric examiner should comment 
on the notes found in VA treatment 
records, dated in June 2001 and October 
2001, that seem to imply that the 
veteran's failed hernia operations caused 
her current adverse psychiatric 
symptomatology.
e.  As to the claim for a higher 
evaluation for service connected status 
postoperative repair of abdominal ventral 
hernias, the VA examiner should be asked 
to say whether the disability equates to 
a large hernia that is not well supported 
by belt under ordinary conditions or a 
massive hernia with persistent, severe 
diastasis of recti muscles, extensive 
diffuse destruction, or weakening of 
muscular and fascial support of abdominal 
wall so as to be inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339 (2000); 
38 C.F.R. § 4.114, Diagnostic Code 7339 
(2002).
Note:  In addressing the above questions, 
the examiner should comment on the 
abdominal wall atrophy seen in the March 
2000 computerized tomography (CT) and the 
abdominal wall laxity noted in an August 
2001 VA treatment record.
f.  As to the claim for a higher 
evaluation for service connected 
hypothyroidism, the VA examiner should be 
asked to say whether the disability is 
manifested by fatigability, constipation, 
and mental sluggishness; muscular 
weakness, mental disturbance, and weight 
gain; or cold intolerance, muscular 
weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less 
than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.
g.  As to the claim for a higher 
evaluation for service connected 
hypertension, the VA examiner should be 
asked to say whether the disability is 
manifested by diastolic pressure 
predominantly 110 or more; systolic 
pressure predominantly 200 or more; 
diastolic pressure predominantly 120 or 
more; or diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.
h.  As to the claim for a higher 
evaluation for service connected 
residuals of a fractured second 
metatarsal on the right foot, the VA 
examiner should be asked to say whether 
the disability is manifested by adverse 
symptomatology that equates to moderate, 
moderately severe, or severe injury to 
the foot.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 5284.
i.  As to the claim for a higher 
evaluation for service connected 
onychomycosis, the VA examiner should be 
asked to say whether the disability is 
manifested by adverse symptomatology that 
equates to eczema with (i) exfoliation, 
(ii) exudation, (iii) constant exudation, 
(iv) itching, (v) constant itching, (vi) 
extensive lesions, (vii) ulcerations, 
(viii) extensive exfoliation or crusting, 
and/or (ix) systemic or nervous 
manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  Next, the 
examiner should state whether the 
veteran's adverse symptomatology 
includes, or does not include, (i) at 
least 5 percent, but less than 20 
percent, of the entire body, (ii) at 
least 5 percent, but less than 20 
percent, of exposed area affected, (iii) 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period, (iv) at least 
20 to 40 percent of the entire body, (v) 
at least 20 to 40 percent of exposed area 
affected, (vi) intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period, (vii) 
more than 40 percent of the entire body, 
(viii) more than 40 percent of exposed 
areas affected, (ix) constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).
j.  As to the claim for a higher 
evaluation for service connected herpes 
simplex with a history of lip ulcers, the 
VA examiner should be asked to say 
whether the disability is manifested by 
adverse symptomatology that equates to a 
slight, moderate disfiguring, or severe 
disfiguring scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  Next, the 
examiner should state whether the 
disability is manifested by adverse 
symptomatology that equates to 
disfigurement of the head, face, or neck 
(i) with visible or palpable tissue loss 
and either gross distortion or asymmetry 
of three or more features or paired sets 
of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or with six or more 
characteristics of disfigurement, (ii) 
with visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or with four or five characteristics of 
disfigurement, or (iii) with visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002). 
Note:  The 8 characteristics of 
disfigurement are as follows: a scar 5 or 
more inches (13 or more cm.) in length, a 
scar at least one-quarter inch (0.6 cm.) 
wide at widest part, a surface contour of 
scar elevated or depressed on palpation, 
a scar adherent to underlying tissue, 
skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), 
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.), 
and skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).
k.  Thereafter, the examiners must 
provide a consensus opinion as to the 
combined effect of the veteran's service 
connected disabilities on her ability to 
obtain and maintain employment.  
Specifically, the examiners must provide 
an opinion as to whether the veteran, 
because of her service-connected 
disorders, is incapable of performing the 
physical and mental acts required by 
employment.  In making this 
determination, the examiners must 
consider such factors as the extent of 
the service-connected disabilities, her 
employment, and her educational 
background, but not non-service-connected 
disabilities, age, or whether she can 
actually find employment.  
Note:  In addressing the above questions, 
the examiners should comment on the 
opinions regarding the veteran's ability 
to obtain and maintain employment 
provided by Dr. Wasserman in April 2000 
as well as found in VA treatment records 
dated in June 2001.
The examiners should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





